Exhibit 10.1

 

 

EXECUTION COPY

 

 

CONSENT AGREEMENT
AND AMENDMENT NO. 5 TO CREDIT AGREEMENT

 

This CONSENT AGREEMENT AND AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of
December 9, 2014 (this “Consent”), is by and among Corinthian Colleges, Inc.
(the “Domestic Borrower”), Everest Colleges Canada, Inc. (the “Canadian
Borrower”; the Domestic Borrower and the Canadian Borrower are referred to
herein collectively as the “Borrowers”), the Guarantors party hereto, the
Lenders party hereto and Bank of America, N.A., as Domestic Administrative Agent
(in such capacity, the “Domestic Administrative Agent”) and Canadian Agent (in
such capacity, the “Canadian Administrative Agent”; the Domestic Administrative
Agent and the Canadian Administrative Agent are referred to herein collectively
as the “Administrative Agents”). Capitalized terms which are used in this
Consent without definition and which are defined in the Credit Agreement shall
have the same meanings herein as in the Credit Agreement.

 

R E C I T A L S:

 

WHEREAS, the Borrowers, the lenders party thereto from time to time (the
“Lenders”) and the Administrative Agents are parties to that certain Fourth
Amended and Restated Credit Agreement, dated as of May 17, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Domestic Borrower and the U. S. Department of Education are parties
to that certain Operating Agreement, dated as of July 8, 2014 (as amended, the
“Operating Agreement”);

 

WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agents
are parties to that certain Forbearance and Consent Agreement dated as of
October 10, 2014 (the “Forbearance Agreement”);

 

WHEREAS, the Domestic Borrower, Corinthian Schools, Inc., a Delaware corporation
(“CSI”), Everest College Phoenix, Inc., an Arizona corporation (“ECP”), Rhodes
Colleges, Inc., a Delaware corporation (“Rhodes”), Titan Schools, Inc., a
Delaware corporation (“Titan”), MJB Acquisition Corporation, a Wyoming
corporation (“MJB”), Florida Metropolitan University, Inc., a Florida
corporation (“FMU”), Sequoia Education, Inc., a California corporation
(“Sequoia”), Eton Education, Inc., a Washington corporation (“Eton”), Ashmead
Education, Inc., a Washington corporation (“Ashmead”), Grand Rapids Educational
Center, Inc., a Michigan corporation (“GREC”), Rhodes Business Group, Inc., a
Delaware corporation (“RBG”), Pegasus Education, Inc., a Delaware corporation
(“Pegasus”), and Socle Education, Inc., a Delaware corporation (“Socle” and,
together with the Domestic Borrower, CSI, ECP, Rhodes, Titan, MJB, FMU, Sequoia,
Eton, Ashmead, GREC, RBG and Pegasus, the “Sellers”), have agreed to sell the
“Purchased Assets” (as defined in the Purchase Agreement (as defined below)) to
the Purchaser pursuant to that certain Asset Purchase Agreement, dated as of
November 19, 2014 (the “Purchase Agreement”), by and among the Sellers, Zenith
Education Group, Inc., a Delaware nonprofit corporation (the “Purchaser”), as
purchaser, and ECMC Group, Inc., a Delaware nonprofit corporation, as guarantor,
and the Loan Parties have requested that the Administrative Agents and the
Lenders consent to such sale (the “Everest Plus Sale”);

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Domestic Borrower has requested that the Administrative Agents and
the Lenders consent to its entry into a Third Amendment to the Operating
Agreement (“Amendment No. 3 to the Operating Agreement”) substantially in the
form of that certain draft delivered to the Domestic Administrative Agent on
December 8, 2014;

 

WHEREAS, the Administrative Agents and the Lenders have agreed to consent to the
Everest Plus Sale and the entry by the Domestic Borrower into Amendment No. 3 to
the Operating Agreement on the terms and conditions set forth herein;

 

WHEREAS, the Borrowers have requested that the Administrative Agents and Lenders
amend the Credit Agreement and the Forbearance Agreement in certain respects;
and

 

WHEREAS, the Administrative Agents and the Lenders have agreed to amend the
Credit Agreement and the Forbearance Agreement on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the parties hereto agree as follows:

 

section 1.     CONSENTS.

 

1.1     Consent to Everest Plus Sale. Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the Administrative Agents
and the Lenders hereby consent to the Loan Parties’ entry into the Purchase
Agreement and the consummation of the the Everest Plus Sale; provided, that:

 

(a)     The Purchase Agreement shall not have been amended, supplemented or
otherwise modified in any material respect without the approval of the Lenders,
and no material provision of the Purchase Agreement shall have been waived by
the Loan Parties without the approval of the Lenders;

 

(b)     All Letters of Credit outstanding in connection with the Everest Plus
Business shall be terminated, replaced or Cash Collateralized upon closing of
the Everest Plus Sale; provided, that the Domestic Borrower and the Domestic
Administrative Agent shall cooperate in good faith prior to the closing of the
Everest Plus Sale to determine which Letters of Credit will require Cash
Collateralization;

 

(c)     All net cash proceeds (after all negative adjustments to proceeds
pursuant to the Purchase Agreement) received by the Loan Parties upon the
consummation of the Everest Plus Sale and all amounts from the Indemnification
Escrow Fund (as defined in the Purchase Agreement) and the Adjustment Escrow
Fund (as defined in the Purchase Agreement) returned to the Loan Parties shall
be applied as follows: (i) an amount equal to 35% thereof shall be distributed
to the reserve established pursuant to Section VI.F of the Operating Agreement,
as amended, to the extent required by the Operating Agreement and (ii) all
remaining amounts shall be applied as a repayment of the Total Obligations;

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     Concurrent with or prior to the closing of the Everest Plus Sale, the
Loan Parties shall have entered into binding agreements (contingent upon the
closing of the Everest Plus Sale) for the sale of the real property of the Loan
Parties located in Thornton, CO and Blairsville, PA (the “Specified Real
Property”), which agreements shall provide for the direct payment of all net
proceeds to the Domestic Administrative Agent for the benefit of the Lenders, on
terms and conditions otherwise acceptable to the Required Lenders; and

 

(e)     The Everest Plus Sale shall be consummated on or prior to January 31,
2015.

 

1.2     Consent to Amendment No. 3 to the Operating Agreement. Subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Required Lenders hereby consent to the Domestic Borrower’s entry into Amendment
No. 3 to the Operating Agreement; provided, that Amendment No. 3 to the
Operating Agreement shall not have been modified in any material respect from
the draft delivered to the Domestic Administrative Agent on December 8, 2014
without the approval of the Lenders.

 

1.3     Reservation of Rights. Each of the Administrative Agents and the Lenders
hereby reserve all rights with respect to (a) any additional consents that may
be required from the Administrative Agents and the Lenders under the Loan
Documents (including, without limitation, in connection with any Foreclosure (as
defined in the Purchase Agreement)) with respect to satisfaction of the
conditions precedent to closing of the Everest Plus Sale set forth in the
Purchase Agreement and (b) the right of the Required Lenders to consent to any
sale of the Specified Real Property in their sole discretion; provided, that if
the Required Lenders shall unreasonably withhold their consent to any proposed
agreement for the sale of any Specified Real Property, the condition precedent
set forth in Section 1.1(d) above shall be deemed satisfied with respect to such
Specified Real Property.

 

1.4     Application. All repayments of the Total Outstandings made pursuant to
this Section 1 shall be applied (1) first, to repay the principal on outstanding
Loans of the Domestic Borrower, (2) second, to Cash Collateralize the L/C
Obligations of the Domestic Borrower, (3) third, to repay the principal on
outstanding Loans of the Canadian Borrower and (4) fourth, to Cash Collateralize
the L/C Obligations and Acceptances of the Canadian Borrower.

 

1.5     Budget. From and after the date hereof, the thirteen-week cash flow
budget titled Corinthian Colleges, Inc. Cash Flow Analysis dated November 25,
2014 shall constitute the applicable budget for purposes of Section 2.2 of the
Forbearance Agreement.

 

section 2.     REAL ESTATE PROCEEDS; ADDITIONAL PAYMENT; EXTENSION OF MATURITY.

 

2.1     Tampa Proceeds. On the Effective Date, the Borrowers shall apply the
Tampa Proceeds (as defined in the Forbearance Agreement) (in an amount not less
than $858,274.58) as a repayment of the Total Outstandings. Such repayment shall
be applied on a pro rata basis to the Obligations of the Domestic Borrower and
the Obligations of the Canadian Borrower (according to the Total Outstandings of
each Borrower). Amounts applied to the Obligations of any Borrower pursuant to
this Section 2.1 shall be applied: (1) first, to repay the principal on
outstanding Loans of such Borrower and (2) second, to Cash Collateralize the L/C
Obligations and Acceptances of such Borrower (or in such other order as the
Required Lenders shall specify).

 

 
3

--------------------------------------------------------------------------------

 

 

2.2     Specified Real Property. Upon consummation of the sale of any Specified
Real Property, the Borrowers shall immediately apply 100% of the net cash
proceeds thereof as a repayment of the Total Outstandings. Such repayments shall
be applied (1) first, to repay the principal on outstanding Loans of the
Domestic Borrower, (2) second, to Cash Collateralize the L/C Obligations of the
Domestic Borrower, (3) third, to repay the principal on outstanding Loans of the
Canadian Borrower and (4) fourth, to Cash Collateralize the L/C Obligations and
Acceptances of the Canadian Borrower.

 

2.3     Additional Payment. Upon the earlier of (i) the closing of the Everest
Plus Sale (other than pursuant to Section 6.1(a)(i) of the Purchase Agreement)
and (ii) a sale of substantially all of the assets of the Domestic Loan Parties
(other than the Everest Plus Business) (the “Heald and California Schools
Sale”), the Domestic Borrower shall make an additional payment of $3,000,000 to
the Domestic Administrative Agent from funds maintained in the Specified Account
(as defined in the Forbearance Agreement), which amount shall be applied to the
Obligations or maintained as a reserve as the Required Lenders shall direct
(and, when any amount is released from any reserve required by the Required
Lenders, such amount shall be applied to the Obligations) (the “Additional
Payment”). It is acknowledged and agreed that only one Additional Payment shall
be required between the Everest Plus Sale and the Heald and California Schools
Sale.

 

2.4     Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the Credit Agreement is
hereby amended as follows:

 

(a)      Section 1.01 of the Credit Agreement is hereby amended to insert
alphabetically therein the following new defined term:

 

“Everest Plus Consent” means that certain Consent Agreement and Amendment No. 5
to Credit Agreement, dated as of December 8, 2014, by and among the Borrowers,
the Guarantors, the Lenders and the Administrative Agents.

 

(b)     Section 1.01 of the Credit Agreement is hereby amended to replace the
reference to “December 31, 2014” in the definition of “Maturity Date” with “the
earlier of (i) March 31, 2015 and (ii) the date on which each of the Everest
Plus Sale (as defined in the Everest Plus Consent) and the Heald and California
Schools Sale (as defined in the Everest Plus Consent) shall have been
consummated”.

 

2.5     Amendment to Forbearance Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, Section 1.1(a) of the
Forbearance Agreement is hereby amended to replace the reference to “December
31, 2014” with “the earlier of (i) March 31, 2015 and (ii) the date on which
each of the Everest Plus Sale (as defined in the Everest Plus Consent) and the
Heald and California Schools Sale (as defined in the Everest Plus Consent) shall
have been consummated”.

 

 
4

--------------------------------------------------------------------------------

 

 

section 3.     CONDITIONS. This Consent shall become effective as of the date
hereof (the “Effective Date”) upon receipt by the Domestic Administrative Agent
of duly executed counterparts to this Consent from the Borrowers, the
Guarantors, the Administrative Agents and the Lenders.     

 

section 4.     COLLATERAL ALLOCATION MECHANISM

 

4.1     CAM Exercise. Each Lender hereby agrees that, on the CAM Exercise Date,
(x) such Lender shall purchase from each other Lender, and each such other
Lender shall sell, at par, a risk participation in such other Lender’s
outstanding Loans such that, after giving effect to such purchase and sale, each
Lender holds a risk participation in each outstanding Loan in an amount equal to
such Lender’s Aggregate Pro Rata Share thereof and (y) such Lender’s risk
participation in each Swing Line Loan, L/C Obligation and Acceptance shall be
adjusted to an amount equal to such Lender’s Aggregate Pro Rata Share thereof.
It is understood and agreed that all consideration for such purchases and sales
shall be paid in Dollars on a net basis (in the case of the Canadian Loans,
Canadian Letters of Credit and Acceptances, based on the Dollar Equivalent
thereof determined by the Administrative Agents on or about the CAM Exercise
Date). Each Lender agrees to take such actions as may be reasonably requested by
the Administrative Agents to effect the foregoing and acknowledge in writing its
respective holdings after giving effect to the purchases and adjustments set
forth in this Section 4.1.

 

4.2     Retention of Proceeds. Each of Bank of America, N.A. and U.S. Bank
National Association (in each case, in its capacity as a Domestic Lender and a
Canadian Lender) (the “Specified Lenders”) hereby authorizes the Administrative
Agents to hold and retain in escrow all proceeds of any repayments of the Total
Outstandings allocable to such Specified Lender received on or after the
Effective Date and on or prior to the CAM Exercise Date (such proceeds, together
with any funds of any Specified Lender retained by the Administrative Agents for
such purpose with the consent of such Specified Lender prior the Effective Date,
“Retained Funds”). The Administrative Agents shall, on the CAM Exercise Date,
(i) apply the Retained Funds of each Specified Lender to the payment of the cash
consideration owing by such Specified Lender to the non-Specified Lenders in
connection with the purchases, sales and adjustments described in Section 4.1
and (ii) distribute to each Specified Lender any Retained Funds of such
Specified Lender remaining after the application specified in the foregoing
clause (i).

 

4.3     CAM Exercise Date. The “CAM Exercise Date” shall be a date specified by
the Domestic Administrative Agent, on not less than three (3) Business Days
prior notice to each Lender, occurring not later than the date five (5) Business
Days prior to the anticipated closing date for the Everest Plus Sale.

 

section 5.     REPRESENTATION AND WARRANTIES.

 

5.1     Enforceability. Each Loan Party hereby represents and warrants that this
Consent, the Forbearance Agreement as amended hereby and (in the case of the
Borrowers) the Credit Agreement as amended hereby is the legal, valid and
binding obligation of such Loan Party and is enforceable against such Loan Party
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

 
5

--------------------------------------------------------------------------------

 

 

5.2     Authorization; No Conflicts. Each Loan Party hereby represents and
warrants that its execution and delivery of this Consent and performance of this
Consent, the Forbearance Agreement as amended hereby and (in the case of the
Borrowers) the Credit Agreement as amended hereby (i) have been duly authorized
by all necessary corporate or other organizational action on the part of such
Loan Party and are within such Loan Party’s corporate or other organizational
power and authority, (ii) do not (A) contravene the terms of such Loan Party’s
Organization Documents, (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under (i) any Contractual
Obligation to which such Loan Party is a party or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Loan Party or its property is subject; or (C) violate any Law.

 

5.3     No Default; Representations and Warranties in Loan Documents. Each Loan
Party hereby represents and warrants that, after giving effect to Section 2
hereof, (i) no Default has occurred and is continuing (other than the Specified
Defaults (as defined in the Forbearance Agreement)) and (ii) all of the
representations and warranties of such Loan Party contained in each Loan
Document to which it is a party are true and correct in all material respects on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (except that,
for purposes of this Section 5.3, the representations and warranties contained
in subsection (a) of Section 5.05 of the Credit Agreement shall be deemed to
refer to the most recent financial statements furnished pursuant to subsection
(a) and (b), respectively of Section 6.01 of the Credit Agreement), except:

 

(i)     with respect to the Representation and Warranty Exception (as defined in
Amendment No. 2) and the existence of the Specified Defaults;

 

(ii)     Section 5.03 of the Credit Agreement, with respect to any approvals,
consents, exemptions, authorizations or other actions, or notices, or filings,
necessary or required in connection with the performance by any Loan Party of
the Credit Agreement pursuant to the Operating Agreement;

 

(iii)     Section 5.06 of the Credit Agreement, with respect to any matters
disclosed in the Domestic Borrower’s public filings with the SEC prior to the
date hereof; and

 

(iv)     the first sentence of Section 5.07 of the Credit Agreement.

 

section 6.     RATIFICATION AND RELEASE.

 

6.1     Ratification. Each Loan Party hereby (a) ratifies and reaffirms all of
its payment and performance obligations, contingent or otherwise, and each grant
of security interests and liens in favor of each Administrative Agent, the L/C
Issuers or the Lenders, as the case may be, under each Loan Document, (b) agrees
and acknowledges that the liens in favor of each Administrative Agent, the L/C
Issuers or the Lenders under each Loan Document constitute valid, binding,
enforceable and perfected first priority liens and security interests and are
not subject to avoidance, disallowance or subordination pursuant to any
requirement of Law, (c) agrees and acknowledges the Obligations constitute
legal, valid and binding obligations of the Loan Parties and that (x) no
offsets, defenses or counterclaims to the Obligations or any other causes of
action with respect to the Obligations or the Loan Documents exist and (y) no
portion of the Obligations is subject to avoidance, disallowance, reduction or
subordination pursuant to any requirement of Law, (d) agrees that such
ratification and reaffirmation is not a condition to the continued effectiveness
of the Loan Documents, and (e) agrees that neither such ratification and
reaffirmation, nor the Administrative Agents’, the L/C Issuers’ nor any Lender’s
solicitation of such ratification and reaffirmation, constitutes a course of
dealing giving rise to any obligation or condition requiring a similar or any
other ratification or reaffirmation from each party to the Loan Documents with
respect to any subsequent modifications, consent or waiver with respect to the
Credit Agreement or other Loan Documents. This Consent shall not constitute a
waiver of, or forbearance with respect to, any Default, whether known or
unknown, and the Administrative Agent and the Lenders shall reserve all rights
and remedies in respect thereof. This Consent shall constitute a “Loan Document”
for purposes of the Credit Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

6.2     Release; Covenant Not to Sue; Acknowledgement. (a) Each Loan Party
hereby absolutely and unconditionally releases and forever discharges each
Administrative Agent, each L/C Issuer, each Swing Line Lender, each Lender and
each of their respective Related Parties (each a “Released Party”) from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Loan Party has had, now has or has made
claim to have against any such Person for or by reason of any act, omission,
matter, cause or thing whatsoever arising out of or with respect to the
Obligations, the Credit Agreement, this Consent or any other Loan Document from
the beginning of time to and including the Effective Date, whether such claims,
demands and causes of action are matured or unmatured or known or unknown. It is
the intention of each Loan Party in providing this release that the same shall
be effective as a bar to each and every claim, demand and cause of action
specified. Each Loan Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts. Each Loan Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Nothing in this Section
6.2 shall relieve any Administrative Agent or Lender of any continuing
contractual obligations under this Amendment.

 

(b)     Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Loan Party pursuant to the above release. If any Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, each Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.

 

(c)     Each Loan Party represents and warrants that, to its knowledge, there
are no liabilities, claims, suits, debts, liens, losses, causes of action,
demands, rights, damages or costs, or expenses of any kind, character or nature
whatsoever, fixed or contingent, which any Loan Party may have or claim to have
against any Released Party arising with respect to the Obligations, the Credit
Agreement, this Consent or any other Loan Document.

 

 
7

--------------------------------------------------------------------------------

 

 

(d)     Each of the Loan Parties has been advised by counsel with respect to the
release contained in this Section 6.2. Upon advice of such counsel, each of the
Loan Parties hereby waives and relinquishes all of the rights and benefits each
Loan Party has, or may have, with respect to the claims released under Section
1542 of the California Civil Code or any other similar statute. Section 1542
states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

section 7.     MISCELLANEOUS.

 

7.1     Effect.

 

(a)     Upon the effectiveness of this Consent, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
shall mean and be a reference to the Credit Agreement as modified hereby and
each reference in the other Loan Documents to the Credit Agreement,
“thereunder,” “thereof,” or words of like import shall mean and be a reference
to the Credit Agreement as modified hereby. This Consent shall constitute a Loan
Document.

 

(b)     Upon the effectiveness of this Consent, each reference in the
Forbearance Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import shall mean and be a reference to the Forbearance Agreement as
modified hereby and each reference in the other Loan Documents to the
Forbearance Agreement, “thereunder,” “thereof,” or words of like import shall
mean and be a reference to the Forbearance Agreement as modified hereby.

 

(c)     Except as specifically set forth in this Consent, the execution,
delivery and effectiveness of this Consent shall not (i) limit, impair,
constitute an amendment, forbearance or waiver by, or otherwise affect any
right, power or remedy of, any Administrative Agent or any Lender under the
Credit Agreement, the Forbearance Agreement or any other Loan Document or waive,
affect or diminish any right of any Administrative Agent or any Lender to demand
strict compliance and performance therewith, (ii) constitute a waiver of, or
forbearance with respect to, any Default, whether known or unknown or (iii)
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, the
Forbearance Areement or any of the other Loan Documents, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.

 

7.2     Severability. Any provision of this Consent held by a court of competent
jurisdiction to be invalid or unenforceable in any jurisdiction shall not impair
or invalidate the remainder of this Consent and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable and will not
affect the effectiveness thereof in any other jurisdiction.

 

 
8

--------------------------------------------------------------------------------

 

 

7.3     Counterparts. This Consent may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. This Consent may also be executed by
facsimile or electronic transmission and each facsimile or electronic
transmission signature hereto shall be deemed for all purposes to be an original
signatory page.

 

7.5     GOVERNING LAW. This CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

7.6     Section Titles. The Section titles contained in this Consent are and
shall be without substance, meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

 

7.7     Reimbursement of each Administrative Agent’s Expenses. Without limiting
any of the Administrative Agents’ or the Lenders’ rights, or any of Borrowers’
obligations, under Section 10.04(a) of the Credit Agreement, each Borrower
agrees to reimburse the Administrative Agents and the Lenders for all reasonable
and documented out-of-pocket fees, costs and expenses incurred in connection
with this Consent.

 

7.8     Entire Agreement. This Consent contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings or agreements.

 

 

 

 

 

[Signature Pages Follow]

 

 
9

--------------------------------------------------------------------------------

 

 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned of this Consent as of the date first written above.

 

BORROWERS:   CORINTHIAN COLLEGES, INC.



By:

 

 

/s/ Robert C. Owen

 

Name: Robert C. Owen

 

Title: EVP and CFO

 

 

EVEREST COLLEGES CANADA, INC.



By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: SVP and CAO

 

 

 

 

 



Signature Page to

Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

 

GUARANTORS: 

 

Ashmead Education, Inc.

Career Choices, Inc.

CDI Education USA, Inc.

Corinthian Property Group, Inc.

Corinthian Schools, Inc.

ECAT Acquisition, Inc.

Eton Education, Inc.

Florida Metropolitan University, Inc.

Grand Rapids Educational Center, Inc.

Heald Capital, LLC

Heald Education, LLC

Heald Real Estate, LLC

MJB Acquisition Corporation

Pegasus Education, Inc.

Rhodes Business Group, Inc.

Rhodes Colleges, Inc.

SD III-B Heald Holdings Corp.

Sequoia Education, Inc.

Socle Education, Inc.

Sp PE VII-B Heald Holdings Corp.

Titan Schools, Inc.

 


By:

/s/ Robert C. Owen

 

Name: Robert C. Owen

 

Title: EVP, CFO, Treasurer and Assistant Secretary

 

CAREER CANADA C.F.P. LIMITED


By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: SVP adn CAO

 

EVEREST COLLEGE PHOENIX, INC.


By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: EVP, CFO and Treasurer

 

 

 

 

 

Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

 

HEALD COLLEGE, LLC 


By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: CAO

 

  

Quickstart Intelligence Corporation


By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: EVP and Treasurer

 

 

 

 

Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as Domestic Administrative Agent

   

By:

/s/ Anthea Del Bianco  

Name: Anthea Del Bianco

 

Title: Vice President

 

 

 

 

 

Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

 



 



BANK OF AMERICA, N.A., as a Domestic Lender

   

By:

/s/ Janet Sleeper  

Name: Janet Sleeper

 

Title: Senior Vice President





 

  

 

 

 

Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

 

 

 

BANK OF AMERICA, N.A., acting through its Canada Branch, as Canadian
Administrative Agent

   

By:

/s/ Medina Sales de Andrade  

Name: Medina Sales de Andrade

 

Title: Vice President





 

 

 

 

 Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., acting through its Canada Branch, as a Canadian Lender

   

By:

/s/ Medina Sales de Andrade   

Name: Medina Sales de Andrade

 

Title: Vice President



 

 

 

 

 

Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Domestic Lender

   

By:

/s/ Saqib Khawaja  

Name: Saqib Khawaja

 

Title: Vice President



 

 

 

 

 

Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION,

acting through its Canada Branch,

as a Canadian Lender

   

By:

/s/ John P. Rehob  

Name: John P. Rehob

 

Title: Principal Officer

 

 

 

 

 

 

 Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

 

MUFG UNION BANK, N.A., formerly known as Union Bank, N.A.,

as a Domestic Lender

   

By:

/s/ Andrew Jarms  

Name: Andrew Jarms

 

Title: Associate

 

 

 

 

 

Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

  

BANK OF THE WEST,

as a Domestic Lender

   

By:

/s/ Christiana Creekpaum  

Name: Christiana Creekpaum

 

Title: Vice President

 

 

 

 

 

 Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

  

ONEWEST BANK N.A.,

as a Domestic Lender

   

By:

/s/ Todd Camp  

Name: Todd Camp

 

Title: Senior Vice President

 

 

 

 

 

 Signature Page to
Consent Agreement and Amendment No. 5

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

 

 

 

Signature Page to
Consent Agreement and Amendment No. 5

 